Citation Nr: 1224465	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for sleep apnea.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of throat surgery.

3.  Entitlement to an evaluation in excess of 10 percent prior to June 15, 2009, for left knee disability.

4.  Entitlement to an evaluation in excess of 30 percent from August 1, 2010, for status post total left knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

It is noted that the Veteran is a foreign resident and all records in the claims files have been translated to English where necessary in regards to the claims herein decided.

It is further noted that the Veteran requested a hearing before a member of the Board in his August 2008 substantive appeal to the Board.  In an October 2009 letter, the RO notified the Veteran that an in-person hearing before a member of the Board was not possible given that the Veteran was a foreign resident; the RO informed him that such a hearing may be arranged if he were visiting the United States and provided VA with information on the dates.  The RO also advised the Veteran of the options to have a videoconference hearing or informal hearing before a Decision Review Officer.  The RO requested a response to the options provided.  To date, the Veteran has provided no response.  Therefore, the hearing request is deemed to have been withdrawn.

In addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to an initial evaluation in excess of 50 percent for sleep apnea, and an evaluation in excess of 30 percent for left knee, status post total knee arthroplasty, are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of throat surgery have been manifested by a significantly shortened and tightened soft palate, but without evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

2.  Prior to June 15, 2009, the Veteran's left knee disability was manifest by pain and restricted flexion; but flexion was not limited to 45 degrees or less; extension was not limited; the disability was not manifested by subluxation; lateral instability; episodes of "locking," pain and effusion into the joint; nonunion of the tibia and fibula requiring a brace; malunion of the tibia and fibula with marked or moderate knee disability, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of throat surgery are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Codes 6599-6516 (2011).

2.  The criteria for an evaluation in excess of 10 percent for left knee disability prior to June 15, 2009, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257-5262 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a March 2006 letter, prior to the rating decisions on appeal.
The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  Pertinent treatment records are of record.  VA further afforded the Veteran an appropriate medical examination.  Although the Veteran stated that the examiner of May 2006 did not address his problems walking or pain, the Board finds that this is not accurate.  The report of examination indicates clearly a normal gait along with range of motion findings and that the Veteran had pain and pain on use.  Furthermore, the Veteran was afforded a second examination of the left knee in March 2009.  The Board finds that the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged' ratings".  Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Residuals of Throat Surgery

The Veteran is service connected for residuals of throat surgery under Diagnostic Code 6599-6516.  The Veteran contends that his disorder is worse than presently evaluated.  It is noted that the Veteran underwent a uvulopalato-pharyngoplasty (UPPP) in 1992.  He subsequently developed problems with swallowing.  On medical examination in September 1995, clinical findings showed cicatrisation of the soft palate with hardening of the tissue and constriction.  It was noted that the soft palate closes the nasopharynx when swallowing.  The larynx showed dry mucosa, circular cicatrisation in the hypopharynx on the right wall; the vocal cords were without pathological findings and the voice was clear.

Report of medical examination dated in September 2006 reflects no complaints specific to the Veteran's prior throat surgery.  Evaluation of the oropharynx showed that the palatine tonsils had been removed and a scar on the soft palate.  It was noted that, after the UPPP, the soft palate was severely shortened and scarred.  Tongue motility and surface were normal, and there were no signs of degenerative or infectious changes to the mucosa.  Evaluation of the larynx was noted to be difficult because the "ari-cartilage was tipped inward."  Vocal cords showed good mobility and there was no evidence of degenerative or infectious changes in the mucosa.  The sinus and morgagni were unobstructed.  In summary, the examiner stated that the Veteran had sleep apnea which necessitated surgical intervention with a UPPP in 1992 that resulted in a significantly shortened and tightened soft palate.  The Veteran was noted to have impaired breathing while he sleeps, treated with a CPAP (Continuous Positive Airway Pressure) machine.

Diagnostic Code 6516 provides that chronic laryngitis manifested by hoarseness, with inflammation of cords or mucous membrane warrants a 10 percent rating; where there is hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, a 30 percent rating is warranted.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance o the evidence is against an evaluation in excess of 10 percent for residuals of throat surgery.  The Veteran's residuals of throat surgery are manifested by a significantly shortened and tightened soft palate, but without evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Neither the lay nor the medical evidence shows that the disability more nearly reflects the criteria for a higher disability rating.  

The Board has further considered whether a higher evaluation may be awarded under any other potentially applicable provision, but finds that there is none.  The Board notes that the Veteran is separately rated for those symptoms associated with sleep apnea, and that the Veteran may not be compensated twice for the same symptoms under different Diagnostic Codes.  38 C.F.R. § 4.14 (2011) (the evaluation of the same disability under various diagnoses is to be avoided).  See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate and distinct symptomatology may be separately evaluated under another Diagnostic Code).
While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

Accordingly, the claim must be denied and there no basis for a staged rating.  See Hart, supra.  Furthermore, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Left Knee Disability Prior to June 15, 2009

The Veteran seeks an increased evaluation for his left knee disability.  At the time he filed his claim in August 2005 until June 15, 2009, the Veteran's left knee disability, chondromalacia with degenerative changes, was rated at the 10 percent disability level under Diagnostic Code 5099-5003.  From June 15, 2009, to August 1, 2010, he Veteran was rated at the 100 percent disability level based on convalescence following a total left knee replacement surgery, and from 30 percent thereafter.  The appropriate rating for the left knee following the Veteran's convalescence is discussed in the remand below.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
Normal range of knee extension and flexion is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Report of examination dated in May 2006 reflects complaints of left knee pain at rest, under stress, and disturbing the Veteran's sleep.  The Veteran reported pain with motion, specifically climbing stairs.  He reported that he could walk 10 minutes on level ground.  He used no cane or knee support/brace.  Gait was described as "free and fluid."  A crouch 2/5 could be maintained.  There was left leg shortening by 0.75 centimeters as compared to the right leg.  Clinical findings included slight effusion.  There was pain at the patella pressure point, patella tendon ligament, distal medial ligament attachment, dorsal knee gap, at end-grade flexion, and over-extension.  Extension/flexion for the left knee was 0-3-130 degrees (passive) and 0-5-128 degrees (active).  The diagnosis was medial gonarthrosis of the left side with genua vara, status post arthroscopic joint rinsing (1991), and stress insufficiency.

In a May 2007 statement, the Veteran reported experiencing left knee pain.  He described pain with walking and extended sitting or standing along with reduced range of motion.

Report of examination dated in March 2009 reflects complaints of pain reaching levels of 8-9/10, significantly restricted function, a limping gait pattern, avoidance of full weight on the left, inability to sit for longer than 13-20 minutes, walking distance restricted to 100 feet, and intense pain with standing more than 10 minutes.  The Veteran stated that he always wears a Genutrain knee support and that he was scheduled to undergo in June 2009 a total left knee replacement with prosthetic implant.  Objectively, the Veteran presented with a left limping protective gait, but no walking aids.  The Veteran removed his shoes and pants while standing, "fluidly and without pain indication."  The left leg measured about 1 centimeter shorter than the right leg.  There were reduced musculature of the left upper leg and somewhat swollen joint contours.  There was no swelling or outward signs of inflammation.  There was no edema or varicosis.  Peripheral pulses were palpable.  No effusion was found.  Lateral ligaments were stable at 0 degrees and 30 degrees flexion.  Anterior and posterior drawer signs were negative.  The examiner stated that "Meniscus sign cannot be judged with certainty owing to pain, but negative to the extent assessable.  (Steinman I, II, Payr, McMurray)."  Significant point pressure pain was shown.  There were positive Zohlen's sign, moderate patellar displacement pain with only slightly mobile patella.  There was palpable and audible crepitation in femoropatellar grove.  The range of motion of the left knee was from 0-10-110 degrees (active) and 0-10-125 degrees (passive).  Pain began at 95 degrees flexion in the left knee.  Imaging studies showed no joint effusion and intact ligaments.  The diagnosis was third-degree pangonarthrosis on the left side.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for left knee disability prior to August 15, 2009.  

In this case, the Veteran has flexion better than 60 degree and extension better than 5 degrees.  A 10 percent evaluation requires flexion limited to 45 degrees; a 20 percent evaluation requires flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Similarly, for extension, a 10 percent evaluation requires extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Here, the Veteran's range of motion is limited at worst to 95 degrees on flexion due to pain.  There is no limitation of extension shown.  Given significantly retained range of motion in the left knee, 0 to 95 degrees, and the lack of medical findings for ankylosis, impairment based on ankylosis (frozen joint) is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Therefore, the Board finds that Veteran's limitation of motion does not justify the assignment or more than the currently assigned rating of 10 percent.

Also, a higher or separate disability evaluation is not warranted based on recurrent subluxation or lateral instability, or frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5258.  Although the Veteran wore a left knee support on examination in 2009, the lay and medical evidence shows no complaints or findings of giving way or joint laxity, or locking pain.  Instead, the reports of examinations dated in 2006 and 2009 show that the Veteran did not ambulate with an assistive device.  Also, in 2009, the Veteran was able to remove his shoes and pants while standing, "fluidly and without pain indication."  Therefore, a higher or separate disability evaluation based on these criteria is not warranted.

Because the Veteran does not have nonunion of the tibia and fibula requiring a brace, or malunion of the tibia and fibula with either marked or moderate knee disability, a higher disability evaluation based on impairment of the tibia and fibula is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Genu recurvatum is not shown.  Thus, a rating under this criteria is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The Board has considered the Veteran's report of functional impairment due to left knee pain.  The record shows that the Veteran reported pain levels reaching to 8/9 of 10 and pain with climbing stairs, prolonged sitting or standing, and walking.  The Board accepts the Veteran report of knee pain.  38 C.F.R. §§ 4.40, 4.45. However, the left knee had 0 to 95 degrees of motion on the most recent examination before the onset of pain.  The Veteran has not reported any additional loss of motion with repetitive use, weakness in the effected extremity, or incoordination-although there were medical findings for decreased musculature of the left leg.  Moreover, the lay evidence does not suggest functional limitation of extension or that flexion is functionally limited to less than 45 degrees.  A higher rating based on limitation of flexion requires that flexion more nearly approximate flexion limited to 30 degrees-and here flexion is limited to no more than 95 degrees, which in no way more nearly resembles the criteria for a higher rating.  To the extent that the Veteran had left knee pain prior to June 15, 2009, the Board believes that the assigned 10 percent disability rating contemplates the functional impairment caused by his pain.

The Veteran is competent to report that his left knee disability is worse than presently evaluated.  However, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

In addition to pain, the Board observes that the Veteran's left knee disorder is manifested by crepitus.  However, there is no indication that this causes functional limitation.

Accordingly, the claim must be denied and there no basis for a staged rating.  See Hart, supra.  Furthermore, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities addressed herein are specifically contemplated by their schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  


ORDER

An evaluation in excess of 10 percent for residuals of throat surgery is denied.

An evaluation in excess of 10 percent prior to June 15, 2009, for left knee disability is denied.

REMAND

Sleep Apnea

The Veteran seeks an initial evaluation in excess of 50 percent for sleep apnea.  While the record shows that service connection for a throat condition secondary to sleep apnea was granted in a November 1995 rating decision, the RO did not grant service connection for sleep apnea until a March 2007 rating decision.  At that time, the RO assigned a noncompensable disability evaluation, effective from August 25, 2005.  Subsequently, in an August 2008 rating decision, the RO awarded a 50 percent evaluation for sleep apnea, effective from August 25, 2005.

The Veteran maintains that a higher evaluation is warranted because he has used a CPAP machine since April 2000.

On review of the record, the Board observes that the VA did not issue to the Veteran any notice as to the information or evidence necessary to establish either service connection for sleep apnea or entitlement to a higher initial evaluation.  In connection with the claim for increase for sleep apnea, the Veteran was not provided with any information on how VA determines disability evaluations or assigns effective dates.

Because required VCAA notice has not been provided to the Veteran on the sleep apnea claim, remand is necessary so that the Veteran may be given the appropriate notice.

Left Knee, Status Post Total Knee Replacement

VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the records shows that the Veteran requested in August 2005 an increased evaluation for left knee disability (chondromalacia with degenerative changes), evaluated as 10 percent disabling.  During the pendency of this appeal, the Veteran underwent total left knee replacement surgery.  The RO assigned a 100 percent evaluation from June 15, 2009, through July 31, 2010.  From August 1, 2010, the RO assigned a 30 percent evaluation for status post left knee replacement.

Because a VA examination has not been conducted of the left knee following the Veteran's period of convalescence, the medical evidence of record is not sufficient for the Board to decide the claim.  An examination of his left knee is necessary to ascertain the nature and extent of all residuals of his total left knee replacement surgery.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send to the Veteran a VCAA letter informing him of the information and/or evidence necessary to establish his claim for an initial evaluation in excess of 50 percent.  This letter should include notice as to how VA determines disability evaluations and assigns effective dates and inform the Veteran or the respective duties of the Veteran and VA in obtaining evidence.  

2.  Then, the RO or the AMC should afford the Veteran an examination of his left knee to ascertain the nature and extent of all residuals of his total left knee replacement surgery.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


